Citation Nr: 1440977	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability evaluation for allergic rhinitis.  

2.  Entitlement to an increased evaluation in excess of 10 percent for status post esophagitis with chronic gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and her husband



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to October 1991 and from December 1993 to May 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed the contents of the Veteran's Virtual VA file and found that it contains additional medical evidence that has been considered by the RO in the most recent supplemental statement of the case (SSOC) dated April 2012.

The issue of entitlement to an increased evaluation in excess of 10 percent for status post esophagitis with chronic GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's allergic rhinitis is manifested by complaints of itchy and watery eyes, sneezing, nasal congestion, difficulty breathing, headaches, fatigue, and some nasal obstruction, with no objective evidence of polyps, complete obstruction on one nostril, or greater than 50-percent obstruction of nasal passage on both sides.  
CONCLUSION OF LAW

The criteria for a compensable disability evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.7, 4.97, Diagnostic Code 6522 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the RO to the Veteran dated in September 2009.  The letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her increased rating claim; (2) informing her about the information and evidence the VA would seek to provide; and (3) informing her about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The September 2009 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  This letter was provided to the Veteran prior to the initial adjudication of her claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has therefore been met.  

With respect to the timing of VCAA notice, the United States Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued the required VCAA notice prior to the November 2009 rating decision on appeal.  Thus, there is no timing error.  

The RO has secured the Veteran's service treatment records (STRs), VA treatment records, as well as provided her with several VA medical examinations to rate the current severity of her service-connected allergic rhinitis.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  The examinations were provided in November 2009 and January 2012.  These examinations are informed, competent and responsive to the issue and a new VA examination is not warranted.  The Veteran has submitted personal statements and representative argument.  

At the February 2013 hearing, the Veteran testified as to the current severity of her allergic rhinitis.  No deficiencies have been argued by the Veteran.  Through numerous notice letters, the Veteran has been advised of what evidence would substantiate her claim, and accorded opportunities to provide substantiating evidence.  The Veteran did not raise any new issues relevant to her claim for an increased rating at the hearing, and there is also no indication of any outstanding evidence she might submit.  See id. at 499.  The Veteran's right to a Board hearing has been satisfied and no prejudicial error exists with regard to the hearing officer's duties under section 3.103(c)(2).  See id.; see also Sanders, 556 U.S. at 407, 410. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  She has been given ample opportunity to present evidence and argument in support of her claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).  

The Merits of the Allergic Rhinitis Claim

At the February 2013 Board hearing, the Veteran testified that her allergic rhinitis is worse than the current evaluation contemplates.  She explained that her allergic rhinitis causes routine sinus infections, extreme ear infections, sleep problems, and headaches.  The Veteran admitted to taking prescribed medication for her rhinitis and sinus infections, but the medication causes fatigue, which in turn, affects her ability to work.  She further added that a VA physician told her that she has a partial blockage on one side of her nose, along with a deviated septum, which has led to more problems with her service-connected allergic rhinitis.  See the Board hearing transcript, p. 9.  The Veteran asserts that a compensable rating is warranted for her service-connected allergic rhinitis.  

The Veteran filed an increased rating claim in August 2009.  The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when her allergic rhinitis has been more severe than at others, and rate it accordingly.  
Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

The Veteran's service-connected allergic rhinitis is rated as noncompensably (0 percent) disabling under 38 C.F.R. § 4.97, Diagnostic Code 6522.  Where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a 0 percent evaluation, a 0 percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  

Under Diagnostic Code 6522 allergic or vasomotor rhinitis is rated as 10 percent disabling when it is manifested by a greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  A 30 percent disability rating is warranted when polyps are present.  38 C.F.R. § 4.97, Diagnostic Code 6522.  

In November 2009, the Veteran underwent a VA examination provided by QTC Medical Services (QTC).  The Veteran reported constant sinus problems with incapacitating episodes as often as two times per month.  During each incapacitating episode, the Veteran stated that the incidents last for approximately four days and they often occur with headaches.  The Veteran further added that she is on antibiotic treatments for approximately four to six weeks for her sinus problems.  She admitted taking Zyrtec, Sudafed, and Amoxicillin for her sinus problems.  The Veteran complained of interference with breathing through the nose, hoarseness of the voice, pain, and loss of smell and taste.  She denied having any purulent discharge from the nose and crusting.  

Physical examination testing revealed a normocephalic and atraumatic head.  The tympanic membranes of the ears were intact and the mucosa of the throat was intact.  There was no pharyngeal erythema or exudate present.  Examination of the nose revealed nasal obstruction with no evidence of sinusitis, a deviated septum, loss of part of the nose, loss of part of the ala, scarring, obvious disfigurement, or the presence of nasal polyps.  The examiner estimated that the percent of obstruction in the right nostril was 3 percent and in the left nostril was two percent.  The Veteran was diagnosed with allergic rhinitis.  
In January 2012, the Veteran was afforded a second VA examination through QTC for her service-connected allergic rhinitis.  She reported having nasal drainage since 1994 and being on continuous medication, such as Zyrtec and Sudafed for her sinus problems.  She admitted having two non-incapacitating episodes due to her sinus problems and one incapacitating episode requiring prolonged antibiotics treatment within the past 12 months due to her sinus problems.  

Upon physical examination testing, the examiner noted that the Veteran's nose reflected chronic sinusitis in the maxillary area with episodes of sinusitis.  The examiner noted that the Veteran displayed rhinitis with no evidence of a deviated nasal septum, the nasal passages being greater than 50 percent obstructed, the nasal passage being completely obstructed on one side due to the rhinitis, permanent hypertrophy of the nasal turbinates, or the presence of nasal polyps.  The examiner diagnosed the Veteran with allergic rhinitis.  

VA outpatient treatment records reflect treatment for sinusitis and allergic rhinitis.  In August 2009, a VA computed tomography (CT) scan of the sinuses showed no evidence of mucosal thickening, polypoid filling defects, or bony erosions.  The right ostiomeatal unit was occluded at the ostium and the left ostiomeatal unit was patent.  The VA radiologist noted that there was slight deviation of the nasal septum towards the right, but otherwise the orbits, temporomandibular (TM) joint, and mastoids all appeared within normal limits.  

Based upon the evidence of record, a compensable rating is not warranted for the Veteran's service-connected rhinitis under Diagnostic Code 6522.  As previously mentioned, in order to receive compensable rating, a 10 percent rating under Diagnostic Code 6522, it must be shown that she has greater than 50 percent obstruction of both nasal passages or complete obstruction of one nasal passage without polyps.  Such as not been shown in this case.  Both examiners found no evidence of greater than 50 percent obstruction of both nasal passages or complete obstruction on one side.  In fact, the November 2009 examiner estimated that the percent of obstruction in the right nostril was 3 percent and in the left nostril was two percent.  Furthermore, both examiners specifically indicated that the Veteran does not have nasal polyps.  Therefore, a compensable rating is not warranted under Diagnostic Code 6522.  

The Board has also considered whether the Veteran could receive a compensable rating for her service-connected rhinitis under any other diagnostic code pertaining to diseases of the nose and throat.  At the January 2012 examination, the Veteran was also assessed with chronic maxillary sinusitis.  Diagnostic Code 6513 provides that chronic maxillary sinusitis will be rated under the General Rating Formula for Sinusitis.  

Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by X-ray only; a 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; a 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

In this regard, the evidence reflects that the Veteran had one incapacitating episode requiring prolonged antibiotics treatment within the past 12 months due to her sinus problems, as noted by the January 2012 examiner.  However, the examiner found no evidence of headaches, pain, and purulent discharge or crusting associated with the incapacitating episode.  Thus, a compensable rating is not warranted for her service-connected rhinitis when rated as analogous to sinusitis.  

The evidence record also does not reflect (and the Veteran does not contend) that the she has loss of part of the nose or scars of the nose, laryngitis, laryngectomy, aphonia, stenosis of the larynx, injuries to the pharynx, bacterial rhinitis, or granulomatous rhinitis.  Therefore a compensable (higher) rating is not warranted under Diagnostic Codes 6504, 6515, 6518, 6520, 6521, 6523, or 6524.  

Based upon the law of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether staged ratings are appropriate.  Since, the Veteran's symptoms have remained constant at 0 percent levels for her service-connected rhinitis, staged ratings are unjustifiable.  

The Board has considered the Veteran's testimony regarding the severity of her rhinitis.  She is competent to report on factual matters of which she has firsthand knowledge, e.g., experiencing sneezing, nasal congestion, etc., and her statements are also credible, and thus, probative.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  She is not, however, competent to identify a specific level of disability relating rhinitis to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which her disability is evaluated.  

The Veteran has submitted no evidence showing that her service-connected rhinitis has markedly interfered with her employment status beyond that interference contemplated by the assigned evaluation, and there is also no indication that this service-connected disability has necessitated frequent, or indeed any, periods of hospitalization during the pendency of this appeal.  Rather, all symptoms described above have been fully contemplated by the criteria of Diagnostic Code 6522.  A remand to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases is not appropriate.  See Thun v. Peake, 22 Vet. App. 11 (2008).  

The record as a whole does not show symptoms that equal or more nearly approximate the criteria for a compensable disability rating at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  


ORDER

A compensable disability evaluation for allergic rhinitis is denied.  


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of her service-connected status post esophagitis with GERD.  Since the claim is being remanded, outstanding private and VA treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her service-connected status post esophagitis with GERD.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the Jack C. Montgomery VA Medical Center in Muskogee, Oklahoma, and Oklahoma City VA Medical Center in Oklahoma City, Oklahoma, dated since April 2012.  If any identified records are not obtainable (or none exist), the Veteran and her representative should be notified and the record clearly documented.  

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of her service-connected status post esophagitis with GERD.  In all examinations, the following considerations will govern:

a.  The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b.  The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries. 

c.  The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.

d.  If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

e.  The examiner must:

i.  Report whether the condition is productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial arm or shoulder pain, productive of considerable impairment of health. 

ii.  Report whether the condition is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

iii.  Comment on whether there is any clinical or medical evidence to support the Veteran's lay contentions that her disorder warrants a higher rating.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


